Case 1:20-cv-00318-MSM-LDA Document 35 Filed 08/03/20 Page 1 of 2 PageID #: 416




                             UNITED STATE DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  COMMON CAUSE RHODE ISLAND,                         :
  LEAGUE OF WOMEN VOTERS OF RHODE                    :
  ISLAND, MIRANDA OAKLEY, BARBARA                    :
  MONAHAN, and MARY BAKER,                           :
       Plaintiffs,                                   :
                                                     :
  vs.                                                :        C.A. No. 1:20-cv-00318-MSM-LDA
                                                     :
                                                     :
  NELLIE GORBEA, in her official capacity as         :
  Secretary of State of Rhode Island;                :
  DIANE C. MEDEROS, LOUIS A. DESIMONE                :
  JR., JENNIFER L. JOHNSON, RICHARD H.               :
  PIERCE, ISADORE S. RAMOS, DAVID H.                 :
  SHOLES, and WILLIAM E. WEST, in their              :
  official capacities as members of the Rhode Island :
  Board of Elections,                                :
          Defendants.                                :

                                  ENTRY OF APPEARANCE

         I, Raymond A. Marcaccio, Esquire, hereby enter my appearance on behalf of Defendants,

  Diane C. Mederos, Louis A. DeSimone, Jr., Jennifer L. Johnson, Richard H. Pierce, Isadore S.

  Ramos, David H. Sholes and William E. West, solely in their official capacity as members of the

  Rhode Island Board of Elections, in the above-captioned matter.



                                                           /s/ Raymond A. Marcaccio
                                                         Raymond A. Marcaccio, Esquire (#3569)
                                                         OLIVERIO & MARCACCIO LLP
                                                         55 Dorrance Street, Suite 400
                                                         Providence, RI 02903
                                                         (401) 861-2900
                                                         (401) 861-2922 Fax
                                                         ram@om-rilaw.com
Case 1:20-cv-00318-MSM-LDA Document 35 Filed 08/03/20 Page 2 of 2 PageID #: 417




                                   CERTIFICATE OF SERVICE

           I hereby certify that on August 3, 2020, a copy of the foregoing was filed
   electronically and served by mail on anyone unable to accept electronic filing. Notice of this
   filing will be sent by e-mail to all parties by operation of the court’s electronic filing as
   indicated on the Notice of Electronic Filing. Parties may access this filing through the
   court’s CM/ECF System.

                                                 /s/ Raymond A. Marcaccio




                                                  2
